DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 22 October 2021 has been entered.  An action on the RCE follows.
Claims 1 – 20 are pending in this Office correspondence.

Response to Amendments 
Applicant’s amendment to the independent claims, filed on October 22, 2021 and authorized to further amend claim limitation on November 2, 2021 has been considered.
Applicant’s arguments/remarks filed on October 22, 2021, with respect to claim rejections under Bishop in view of Woolward and further in view of Tekade have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the previous action is withdrawn.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Riuille on November 2, 2021
The application has been amended as follows: 
The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.
Please amend last two lines claim 1 and claim 20 as follow: 
wherein the intelligent data pipe includes topics comprising highly available queues for data to be written in; and 
writing data to the topics from external sources or a data lake.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment and remarks and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Bishop (USPGPUB 2017/0075693), which discloses generally to a processing framework for stream processing systems, and in particular to providing an improved stream processing framework that uses a combination of concurrent and multiplexed processing; 
The combination of the above-mentioned prior arts does not explicitly teach 
“processing the data stream as it passes through the at least one container instance, by enabling a self-provisioned and configured platform to generate and execute data pipeline applications based on customer driven Service Level Agreements (SLAs), thereby enabling application-aware processing of data streams in real time prior to arrival at the data store; wherein the intelligent data pipe includes topics comprising highly available queues for data to be written in; and writing data to the topics from external sources or a data lake” – as disclosed in independent claims 1 and 20. 

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 1, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162